DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 16, 2020, the applicants have canceled claims 2 and 6 and furthermore, have amended claims 1 and 5.
3. Claims 1, 3-5 and 7 are pending in the application.

                          EXAMINER’S         AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Scott E. Allen on April 15, 2021. The following changes have been made in claims:
Cancel claims 1 and 5 without prejudice.
In claim 3, line 1, after claim, delete - - - 2   - - and insert - - 7- - -.
In claim 7, line 1, after The complex, delete - - - of claim 1 - - -.

5. Claims 3, 4 and 7, renumbered as claims 1-3, are allowed since the applicants have amended claims to overcome all rejections. It is of note that since claim 3 depends upon higher numbered claim 7, claim 7 is renumbered as claim 1 and claims 3 and 4 are renumbered as claims 2 and 3, respectively.

6. The drawings are accepted.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625